BILL OF SALE

KNOW ALL BY THESE PRESENTS, THAT CHELTENHAM YORK ROAD NURSING AND REHABILITATION
CENTER INC., a Pennsylvania nonprofit corporation (“Seller”), in consideration
of the Purchase Price (as defined in that certain Agreement of Purchase and Sale
dated June 14, 2011 (the "Agreement”), between Seller and G&E HC REIT II
Cheltenham York SNF, L.P., a Delaware limited partnership (“Purchaser”) paid to
Seller, the receipt and sufficiency of which is hereby acknowledged, has agreed
pursuant to the Agreement, to sell, assign, transfer, convey, set over and
deliver to Purchaser, and by these presents and pursuant to the Agreement does
hereby sell, assign, transfer, convey, set over and deliver unto Purchaser the
Tangible Personal Property and Business Records (as defined in the Agreement);
and Purchaser hereby accepts such assignment.

This Bill of Sale shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to conflicts of laws
provisions.

(Signature Page Follows)

1

IN WITNESS WHEREOF, and intending to be legally bound hereby, Seller and
Purchaser have executed and delivered this Bill of Sale as of 11:59 p.m. on the
30th day of June, 2011.

SELLER:

CHELTENHAM YORK ROAD NURSING AND
REHABILITATION CENTER INC., a Pennsylvania nonprofit corporation

By: /s/ Don Levesque
Name: Don Levesque
Title: Treasurer



PURCHASER:

G&E HC REIT II CHELTENHAM YORK SNF, L.P.,

a Delaware limited partnership

By: G&E HC REIT II Philadelphia SNF Portfolio SPE General Partner, LLC,
a Delaware limited liability company, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory


2